Case: 14-3099      Document: 14      Page: 1     Filed: 10/07/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                COREY DEMOND STOGLIN,
                       Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3099
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-12-0357-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of Labor (“Labor”) moves without
 opposition to reform the official caption to name the Merit
 Systems Protection Board (“Board”) as the respondent.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
Case: 14-3099         Document: 14   Page: 2      Filed: 10/07/2014



 2                                   STOGLIN   v. MSPB



 Board dismissed Corey Demond Stoglin’s petition as un-
 timely. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.
    (2) The Board should calculate the due date for its re-
 sponse brief from the date of filing of this order.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21